DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US 2007/0128337 A1) in view of Seguin (US 2015/0086679 A1).
In regard to claims 1, 4, 8 and 16, Levin discloses a method for making a pet treat (Abstract). The pet treat is made from the animal lungs ([0008], [0010], [0011], [0013], [0025], [0031], [0033], claims 1, 11 and 18).
In regard to claims 1, 8 and 16, Levin discloses “[f]resh lamb lung was sliced into 3/4'' thick slices and placed in an oven” ([0031]).
In regard to the heat treatment of lungs, Levin discloses first cooking  and then further subjecting to drying, if necessary ([0014], [0016]).
More specifically regarding the heating temperatures and time conditions during the cooking and additional drying step as recited in claims 1, 8-12, 16-18, Levin discloses:[0014] The cleaned by-product is then cooked at a temperature and time sufficient to kill or substantially reduce the indigenous microorganisms. The kill should be sufficient to prevent repopulation of the microorganisms, and of a level sufficient to prevent an animal that later consumes the treat from getting sick. The cooking operation can be accomplished using a variety of devices and methods. For example, the cooking operation may be achieved by using direct or indirect heating. Examples of direct heating include, but are not limited to, heating with hot air, steam, hot water, direct flame, or ionized energy. Examples of indirect heating include heating through heat exchangers, or other heating operations. A typical heated cooking operation includes placement of the product in a heated room or walk-in oven wherein the by-product can be cooked in bulk. Preferably the process includes using convention heating, radient heating, or some other form of "dry" heating. Dry heating will not only cook the product, but causes the removal of moisture present in the by-products. 
[0015] Any of a variety of temperatures can be used to cook the product so long as the protein is not denatured, microorganisms are killed, and some water is evaporated. Preferably, the cooking operation includes cooking the animal by-product at a temperature of from about 57.degree. C. to about 110.degree. C., more preferably from about 60.degree. C. to about 100.degree. C. The cooking operation will last for between about 30 min to about 48 hrs. The selected time and temperature should be sufficient to reach a moisture content of from about 3% to about 30% by weight of the finished cooked product, more preferably from about 10% to about 20% by weight. Of course those skilled in the art will appreciate that the cooking time will vary depending on the materials being cooked and the desired outcome, as the by-products will vary in size, density, and shape. 
[0016] In addition, if the desired moisture content is not achieved during the cooking operation an additional drying operation may be necessary. Generally, any method of removing additional moisture from the animal by-product may be used. For example, the cooked animal by-product may be placed on a drying rack at ambient conditions until the desired moisture is achieved. Alternatively, the cooked animal by-product may be subjected to additional direct or indirect heating to achieve the desired moisture. 

Further in regard to the temperature and time recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature and time recitations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to the dehydrating step in claims 8 -10 and 12, it is noted that dehydrating reads on drying as disclosed by Levin.
In regard to contact of animal lungs with water and washing recitations in claims 2 and 16, Levin discloses:
As mentioned, the animal by-product may be subjected to a washing operation prior to the cooking operation. The washing operation starts with contacting the animal by-product with a cleansing liquid to remove any particulates remaining from when the animal was slaughtered. Typically, the cleansing liquid is water ([0013]).

Seguin is further relied upon as a teaching of two step that includes first baking and then drying a meat product to produce a pet treat. Seguin teaches the first step of baking at higher temperatures and then the second step of drying at lower temperatures:
[0029] In one embodiment, the moisture content of the pieces is reduced by baking in an oven for less than 60 minutes. In another embodiment, the moisture content of the pieces is reduced by baking in an oven for about 30 minutes. 
[0030] In a further embodiment, the moisture content of the pieces is further reduced by drying for less than 15 minutes. 
[0031] In one embodiment, baking is performed at a temperature of between 380.degree. F. and 550.degree. F. In another embodiment, the baking is performed at a temperature of between 380.degree. F. and 500.degree. F. 
[0032] In one embodiment, the drying is performed at a temperature of more than 100.degree. F. In another embodiment the drying is performed at a temperature of between 120 and 130.degree. F. 

One of ordinary skill in the rat would have been motivated to modify Levin in view of Seguin and to perform the first cooking step at higher temperature and the second drying step at lower temperature in order to obtain pet food treat having desired texture and final moisture content. One of ordinary skill in the rat would have been motivated to vary temperature and time of cooking and drying steps based on the desired pet food treat texture and final moisture content.
In regard to claim 3, Levin discloses:
[0013] In particular, the process starts by preferably cleaning an animal by-product that includes snouts, ears, lungs, hearts, brains, cartilage, organ tissue, muscle tissue, bone tissue, and any other animal by-product. The animal by-product of the present invention can be derived from a variety of animals including cow, sheep, pig, chicken, turkey, fish, ostrich, buffalo, water buffalo, steer, bull, rabbit, and other domesticated farm animals. Generally, the animal by-product is obtained from a slaughter house ([0013]).

In regard to the recitations of density, shear force and “L” value on the Hunter scale recitations in claims 5-7, 13-15 and 19-20), it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that t density, shear force and “L” value on the Hunter scale among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the references has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 



Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, Levin discloses a method for making a pet treat from the animal lungs ([0008], [0010], [0011], [0013], [0025], [0031], [0033], claims 1, 11 and 18). Levin discloses “[f]resh lamb lung was sliced into 3/4'' thick slices and placed in an oven” ([0031]). In regard to the heat treatment of lungs, Levin discloses first cooking  and then further subjecting to drying, if necessary ([0014], [0016]).
Seguin is further relied upon as a teaching of two step that includes first baking and then drying a meat product to produce a pet treat. Seguin teaches the first step of baking at higher temperatures and then the second step of drying at lower temperatures:
[0029] In one embodiment, the moisture content of the pieces is reduced by baking in an oven for less than 60 minutes. In another embodiment, the moisture content of the pieces is reduced by baking in an oven for about 30 minutes. 
[0030] In a further embodiment, the moisture content of the pieces is further reduced by drying for less than 15 minutes. 
[0031] In one embodiment, baking is performed at a temperature of between 380.degree. F. and 550.degree. F. In another embodiment, the baking is performed at a temperature of between 380.degree. F. and 500.degree. F. 
[0032] In one embodiment, the drying is performed at a temperature of more than 100.degree. F. In another embodiment the drying is performed at a temperature of between 120 and 130.degree. F. 

One of ordinary skill in the art would have been motivated to modify Levin in view of Seguin and to perform the first cooking step at higher temperature and the second drying step at lower temperature in order to obtain pet food treat having desired texture and final moisture content. One of ordinary skill in the rat would have been motivated to vary temperature and time of cooking and drying steps based on the desired pet food treat texture and final moisture content.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791